                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                           §
ARTHUR JOYAL BARKER, #1290750,             §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    Case No. 6:20-cv-558-JDK-KNM
                                           §
RUSSELL KELLY,                             §
                                           §
     Defendant.                            §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Arthur Joyal Barker, a Texas Department of Criminal Justice inmate

 proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The case

 was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

 U.S.C. § 636.

       Before the Court is Defendant Russell Kelly’s motion to dismiss Plaintiff’s

 claims.   Docket No. 13.   On June 23, 2021, Judge Mitchell issued a Report and

 Recommendation recommending that the Court grant Defendant’s motion and

 dismiss this case with prejudice for failure to state a claim upon which relief can be

 granted. Docket No. 38. Plaintiff timely objected. Docket No. 39.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United



                                           1
Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

ten to fourteen days).

      In his objections, Plaintiff repeats his underlying claim: Defendant Kelly acted

with deliberate indifference to his serious medical needs by “abandoning” him during

a heart procedure and leaving clogged stents inside the site area after he was

transferred from his prison unit to Palestine Regional Medical Center. Plaintiff

asserts that Defendant did not act “with sound medical judgment” and that “Dr.

Kelly’s judgment was not professional.” Docket No. 39 at 13–16.

      However, as Judge Mitchell correctly explained, Plaintiff’s disagreement about

medical procedures or judgment does not state a claim for medical deliberate

indifference. See Gibson v. Collier, 920 F.3d 212, 220 (5th Cir. 2019) (“There is no

Eighth Amendment claim just because an inmate believes that ‘medical personnel

should have attempted different diagnostic measures or alternative methods of

treatment.’”).

      Additionally, Plaintiff’s assertions that Defendant Kelly should have done

something different does not state a claim for medical deliberate indifference. See,

e.g., Sanchez v. Oliver, 995 F.3d 461, 475 (5th Cir. 2021) (“The Domino court

concluded that the doctor ‘did not believe the threat was genuine. [His] diagnosis was

wrong. But . . . an incorrect diagnosis does not amount to deliberate indifference.’”

(quoting Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001)));

Arenas v. Calhoun, 922 F.3d 616, 620 (5th Cir. 2019) (“Medical treatment that is




                                          2
merely unsuccessful or negligent does not constitute deliberate indifference, ‘nor does

a prisoner’s disagreement with his medical treatment absent exceptional

circumstances.’” (quoting Gobert v. Caldwell, 463 F.3d 139, 346 (5th Cir. 2006))).

      Having conducted a de novo review of the record in this case and the

Magistrate Judge’s Report, the Court has determined that the Report of the

Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 38) as

the opinion of the District Court. The Court GRANTS Defendant Kelly’s motion to

dismiss   (Docket   No. 13),   and   Plaintiff’s   claims   are   DISMISSED     WITH

PREJUDICE for failure to state a claim upon which relief can be granted.



   Signed this
   Jul 14, 2021




                                           3
